


EXHIBIT 10.54






SECOND AMENDMENT TO THE LMIITED LIABILITY COMPANY AGREEMENT OF IRC-IREX VENTURE
II, L.L.C
THIS SECOND AMENDMENT TO THE LIMITED LIABILITY COMPANY AGREEMENT OF IRC-IREX
VENTURE II, L.L.C. (this “Amendment”) is made and entered into as of the 31st
day of December, 2012, to be effective as of January 1, 2013 by and between
INLAND EXCHANGE VENTURE CORPORATION, a Delaware corporation (“Venture Corp.”),
and INLAND PRIVATE CAPITAL CORPORATION (f/k/a Inland Real Estate Exchange
Corporation and referenced in the text of this amendment as “IREX”), a Delaware
corporation (“IPCC”).
RECITALS
A.Venture Corp. and IPCC are members of IRC-IREX Venture II, L.L.C. (the
“Company”), which is governed under the terms of that certain Limited Liability
Company Agreement of IRC-IREX Venture II, L.L.C. dated as of May 7, 2009, as
amended by that certain First Amendment to the Limited Liability Company
Agreement of IRC-IREX Venture II, L.L.C. dated January 1, 2011 (collectively,
the “Operating Agreement”).


B.Venture Corp. and IPCC desire to amend various sections of and Exhibits to the
Operating Agreement.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.
Incorporation of Recitals. The Recitals set forth above are incorporated herein
by reference. Terms not otherwise defined in this Amendment shall have the
meanings set forth in the Operating Agreement.



2.
Amendments to Operating Agreement.



A.
The definition of “Investor Closing Costs” is hereby amended by deleting the
words, “Due Diligence Fees” and “Dealer Manager Fee” and in lieu thereof
inserting the words, “Dealer Fee” and “Placement Agent Fee”, respectively.



B.
The definition of “Recommendation Period” is hereby amended by deleting the
words, “December 31, 2012” and in lieu thereof inserting the words, “December
31, 2014”.



C.
The definition of “Venture Proposal” is hereby amended by adding the words, “,or
prepared by IPCC and given to Venture Corp.,” following the words ”Venture
Corp.” in the first line thereof.







--------------------------------------------------------------------------------




D.
The dates, “December 31, 2009”, “June 30, 2010”, “January 1, 2010” and “June 30,
2011” appearing in Section 4.3 are hereby deleted and in lieu thereof, the
following words are inserted, respectively, “December 31, 2013”, “June 30,
2014”, “January 1, 2014” and “June 30, 2015”.



E.
Section 4.5 is deleted in its entirety and in lieu thereof the following is
inserted:

“4.5 Asset Management, Property Management and Dealer Manager Agreements
.
(a)Prior to the acquisition of any Target Property, each Venture Sub shall enter
into an Asset Management Agreement with its Venture Sub Manager using an
agreement in form and substance as attached hereto as Exhibit C, and the Venture
Sub Manager, or the Venture Sub, thereupon, will enter into a Property
Management Sub-Contact with ICPM using an agreement in form and substance as
attached hereto as Exhibit D. Each Asset Management Agreement shall provide for
an annual fee ranging from 0.25 percent to 0.75 percent of the purchase price of
the Target Property, as determined by the Syndication Proposal (the “Management
Fee”) to be paid by the Venture Sub to the Venture Sub Manager on a monthly
basis. IREX shall cause each Venture Sub Manager to remit each monthly payment
of the Management Fee to the Company, and the Company shall distribute a portion
of the amount of the Management Fee to each Member in accordance with their
Percentage Interests; provided, however, in the event of a Co-Equity Advance,
the Management Fee paid to Venture Corp. shall be reduced by the product of the
IREX percentage interest in the Co-Equity Syndication (e.g. the percentage sum
of the IREX Co-Equity Advance plus all Co-Additional Equity Advances) multiplied
by the Management Fee paid to Venture Corp., and such product shall be paid to
IREX .
(b)Each Property Management Sub-Contract shall provide for, among other things,
a property management fee of 3.9 percent on multi-tenant Target Properties and
1.9 percent on single tenant Target Properties, based on collected gross income
from the Target Property tenants. In addition, ICPM may charge a 15 percent
administrative fee in the event that a single tenant Target Property lease
requires the landlord to provide common area maintenance.
(c)After acquisition of the Target Property and preparation of the proposed
Private Placement Memorandum, the Venture Sub shall submit the proposed Private
Placement Memorandum to Inland Securities Corporation, a Delaware corporation,
for its review and comments. Upon Inland Securities Corporation's approval of
the proposed Private Placement Memorandum, the Venture Sub shall enter into a
Dealer Manager Agreement with Inland Securities Corporation for the applicable
1031 Program in the form and substance of Exhibit E. If the Venture Sub and
Inland Securities Corporation cannot agree on the terms of a 1031 Program for
the Target Property by the Venture Sub, an Abandoned Syndication of the Target
Property shall result.
F.
Section 10.1 is amended by adding the following after the words, “Percentage
Interests”:

“; provided, however, in the event of a Co-Equity Advance, the Acquisition Fees
paid to Venture Corp. shall be reduced by the product of the IREX percentage
interest in the Co-Equity Syndication (e.g. the percentage sum of the IREX
Co-Equity Advance plus all Co-Additional Equity Advances) multiplied by the
Acquisition Fees paid to Venture Corp., and such product shall be paid to IREX.
G.
Page iv of the Operating Agreement is hereby amended by deleting the
identification of Exhibit C and in lieu thereof inserting the words, “Form of
Asset Management Agreement with IREX”.

H.
Exhibit C of the Operating Agreement is hereby deleted in its entirety and in
lieu thereof Exhibit A attached to this Amendment is inserted.





--------------------------------------------------------------------------------




I.
Exhibit D of the Operating Agreement is hereby deleted in its entirety and in
lieu thereof Exhibit B attached to this Amendment is inserted.

J.
Exhibit D of the Operating Agreement is hereby deleted in its entirety and in
lieu thereof Exhibit C attached to this Amendment is inserted.

K.
In all other respects, the Operating Agreement (as amended by this Amendment)
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Limited Liability Company Agreement of IRC-IREX Venture II, L.L.C. as of the
day and year first above written.
MEMBERS:
INLAND PRIVATE CAPITAL CORPORATION,(f/k/a Inland Real Estate Exchange
Corporation), a Delaware corporation


By:
/s/ BRENDA GUJRAL
Name:
Brenda Gujral
Its:
President





INLAND EXCHANGE VENTURE CORPORATION, a Delaware corporation


By:
/s/ MARK E. ZALATORIS
Name:
Mark E. Zalatoris
Its:
President





THE REAFFIRMATION OF JOINDER AGREEMENT OF INLAND REAL ESTATE CORPORATION FOLLOWS
THIS PAGE.
REAFFIRMATION OF JOINDER AGREEMENT


The undersigned (individually or collectively, as the context requires, “Joinder
Party”) hereby acknowledges and agrees that it has read and reviewed the
foregoing Second Amendment to the Limited Liability Company Agreement of
IRC-IREX Venture II, L.L.C. (“Amendment”) dated as of December 31, 2012, by and
between Inland Exchange Venture Corporation, a Delaware corporation (“IRC”), and
Inland Private Capital Corporation (f/k/a Inland Real Estate Exchange
Corporation), a Delaware corporation (“IPCC”) to which this Reaffirmation of
Joinder Agreement has been attached. Capitalized terms used but not defined
herein shall have the meanings set forth in the Limited Liability Company
Agreement of IRC-IREX Venture II, L.L.C., dated as of May 7, 2009, by and
between IRC and IPCC, as amended by that certain First Amendment to the Limited
Liability Company Agreement of IRC-IREX Venture II, L.L.C., dated January 1,
2011 (collectively, the “Operating Agreement”).


For ten dollars ($10.00) and other good and valuable consideration, the
undersigned hereby confirms and ratifies that the Joinder to the Operating
Agreement (“Joinder Agreement”), executed by the undersigned, remains in full
force and effect notwithstanding the execution and delivery of the Amendment and
agrees that all of the undersigned's obligations under the Joinder Agreement
shall remain in full force and effect, as may be specifically modified and
amended by the Amendment.




--------------------------------------------------------------------------------






The undersigned further acknowledges that this Reaffirmation of Joinder
Agreement is given as a material inducement to IRC and IPCC to execute the
Amendment.


IN WITNESS WHEREOF, the undersigned, by its duly authorized officer, has caused
this Reaffirmation of Joinder Agreement to be duly executed and delivered as of
the 31st day of December, 2012.




JOINDER PARTY:


INLAND REAL ESTATE CORPORATION,
a Maryland corporation


By:
/s/ MARK E. ZALATORIS
Name:
Mark E. Zalatoris
Title:
President and Chief Executive Officer







--------------------------------------------------------------------------------




EXHIBIT A
FORM OF MANAGEMENT AGREEMENT
THIS MANAGEMENT AGREEMENT (this “Agreement”), dated as of _______ __, 20__, is
entered into by and between __________Venture DST, a Delaware statutory trust
(“Owner”), and __________ Venture Exchange, L.L.C., a Delaware limited liability
company (“Manager”).
WITNESSETH
A.    Owner desires to avail itself of the experience, sources of information,
advice, assistance and facilities available to the Manager and to have the
Manager undertake the duties and responsibilities hereinafter set forth, as
provided herein.
B.    Manager is willing to undertake to render these services, on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the covenants set forth herein, the receipt
of which is hereby acknowledged, the parties hereto agree as follows:
1.    MANAGER'S EMPLOYMENT AND DUTIES:
1.1     Owner and its successors and assigns hereby employ the Manager
exclusively with regard to the duties set forth in Section 1.2 below for the
real property and improvements thereon commonly known as ______________ and
located at __________________, and legally described on Exhibit “A” attached
hereto and made a part hereof (the “Premises”), upon the terms and conditions
hereinafter set forth, for a term beginning on _______ __, 20__, and ending on
_______ __, 20__ (the “Termination Date”).
(a)
This Agreement may be terminated by either party, prior to the Termination Date
for default by the defaulting party hereunder (after the non-defaulting party
provides notice to the defaulting party of the default and the defaulting party
fails to cure such default within a reasonable period of time thereafter), by
the non-defaulting party providing no less than sixty (60) days prior written
notice of such termination to the defaulting party. This Agreement may also be
terminated by the Owner at any time if required pursuant to that certain loan
encumbering the Premises, from ______________, a ___________, and its successors
and assigns, the lender (the “Lender”), to the Owner (the “Loan”).

(b)
Following the Termination Date, the term of the Agreement shall automatically
renew for





--------------------------------------------------------------------------------




successive one-year periods unless the following events have occurred: (1) all
requirements of the Loan as are applicable to the Manager have been satisfied
prior to the Termination Date; and (2) in the event Inland Private Capital
Corporation, Inland Real Estate Corporation or an affiliate of either of them
(each, an “Inland Guarantor”) has executed any guaranties of the Loan or
indemnities in favor of any lender of the Loan, Owner has obtained and delivered
to Inland Guarantor and to Manager prior to the expiration of the then current
Term a release from the Lender (the “Release”) releasing the Inland Guarantor
from all liability under such guaranties or indemnities, as applicable, from and
after the Termination Date, which Release shall be in form and substance
acceptable to each Inland Guarantor.
(c)
Upon the termination of this Agreement, the Owner shall indemnify, protect,
defend, save and hold the Manager, each Inland Guarantor, and any Submanager (as
hereinafter defined) and all of their respective members, shareholders,
officers, directors, employees, agents, managers, successors and assigns
(collectively, “Indemnified Parties”) harmless from and against any and all
claims, causes of action, demands, suits, proceedings, loss, judgments, damage,
liabilities, awards, liens, fines, costs, attorney's fees and expenses, of every
kind and nature whatsoever (collectively, “Losses”) arising in connection with
this Agreement, which may be imposed on or incurred by Manager or any Inland
Guarantor other than by reason of their respective willful misconduct, gross
negligence and/or unlawful acts (such unlawfulness having been adjudicated by a
court of proper jurisdiction).

1.2    The Manager shall manage the Premises and monitor the performance of the
Premises in accordance with the Owner's Trust Agreement. Specifically, the
Manager shall use its commercially reasonable efforts to perform the following
services:
(a)
reviewing all performance and financial information on a periodic basis;

(b)
developing business plans that are consistent with the Owner's objectives and
will maximize the returns to the Owner;

(c)
reviewing the capital markets on an ongoing basis to take advantage of financing
opportunities that will enhance the returns to the Owner, and to perform
underwriting analyses of the Premises;

(d)
evaluating market conditions in the immediate area surrounding the Premises to
determine the most beneficial time to market the Premises for sale prior to the
maturity date of any Loan;

(e)
appealing, or causing a third party to appeal, any assessed valuation for real
estate taxes that exceeds the Manager's, or the third party's, opinion of
assessed value of the Premises based





--------------------------------------------------------------------------------




on existing performance information and comparables;
(f)
monitoring, or causing a third party to monitor, property and liability
insurance premiums, as well as claims made against the Premises. In the event of
a casualty loss, working with, or retaining a third party to work with, the
insurance provider and lender on the final settlement;

(g)
undertaking all management functions in connection with the Premises, which may
include retaining a property manager pursuant to a Sub Management Agreement at
Manager's sole cost to perform such functions;

(h)
preparing financial reports for any lenders, as required or requested;

(i)
working in conjunction with any Submanager on the development of the annual
budget;

(j)
managing the Premises' reserve account, if any;

(k)
providing accounting services for the Premises;

(l)
administering monthly cash distributions to the Owner;

(m)
communicating with the Owner as to the status of the Premises;

(n)
providing the Owner with the information it will need to prepare its federal
income tax return by no later than March 31 of each year following the reporting
tax year; and

(o)
performing all other management duties as they arise from time to time, e.g.,
eminent domain, road widenings, etc.

Notwithstanding the foregoing, in the event that any tenants or tenants of the
Premises have the obligation, pursuant to its or their leases, to perform any or
all of the aforementioned functions, the Manager shall not be required to
perform the same functions during the time when the leases are in full force and
effect.
2.    THE MANAGER AGREES:
2.1    The Manager agrees to manage the Premises, to the extent, for the period,
and upon the terms provided in this Agreement, and shall be responsible for
those specific duties and functions set forth in Section 3 hereof. Manager shall
be entitled at all times to manage the Premises in accordance with the Manager's
operating policies and procedures, except to the extent that any specific
provisions contained herein are to the contrary, in which case Manager shall
manage the Premises consistent with the specific provisions of this Agreement.
2.2    In case the expenses paid pursuant to Section 3.1(c) hereof shall be in
excess of the Gross Income for any monthly period, Manager shall notify Owner of
same and Owner agrees to pay such excess immediately upon request from the
Manager, but nothing herein contained shall obligate the Manager to advance its
own funds on behalf of the Owner. All advances by Manager on behalf of Owner
shall be paid




--------------------------------------------------------------------------------




to Manager by Owner within ten (10) days after request.
2.3    Manager shall prepare annualized budgets for the operation of the
Premises. These budgets shall be for planning and informational purposes only,
and the Manager shall have no liability to the Owner for any failure to meet any
such budget. However, Manager will use its commercially reasonable efforts to
operate the Premises within the approved budget.
3. THE OWNER AGREES:
3.1    The Owner agrees and does hereby give the Manager the following exclusive
authority and powers (all of which shall be exercised in the name of Manager,
and the Owner agrees to assume all expenses in connection therewith:
3.1 (a)    (i) to hire, supervise, discharge, and pay all labor required for the
operation and maintenance of the Premises, including, but not limited to,
on-site personnel, managers, assistant managers, engineers, janitors,
maintenance supervisors and other employees required for the operation and
maintenance of the Premises, including personnel spending a portion of their
working hours (to be charged on a pro rata basis) at, or for the benefit of, the
Premises (all of whom shall be deemed employees of the Premises, not of the
Manager). All expenses of such employment shall be deemed operational expenses
of the Premises;
(ii) to make, or cause to be made, all ordinary repairs and replacements
necessary to preserve the Premises in its present condition and for the
operating efficiency thereof, and all alterations required to comply with lease
requirements, and to decorate the Premises;
(iii) to negotiate and enter into, as Manager of the Owner, the following:
contracts for all items on budgets that have been approved by Owner; any
emergency services or repairs for items not exceeding $5,000.00; appropriate
service agreements and labor agreements for normal operation of the Premises,
which have terms not to exceed three (3) years; agreements for all budgeted
maintenance, minor alterations, and utility services, including, but not limited
to, electricity, gas, fuel, water, telephone, window washing, scavenger service,
landscaping, snow removal, pest exterminating, decorating, and legal services in
connection with the leases and service agreements relating to the Premises;
other services as the Manager may consider appropriate; and to purchase supplies
and pay all bills. Manager shall use its commercially reasonable efforts to
obtain the foregoing services and utilities for the Premises at the most
economical costs and terms available to Manager. Owner hereby appoints Manager
as Owner's authorized Manager for the purpose of executing all such contracts.




--------------------------------------------------------------------------------




In addition, Owner agrees to specifically assume in writing all obligations
under all such contracts so entered into by the Manager, on behalf of the Owner,
upon the termination of this Agreement and Owner shall indemnify, protect, save,
defend and hold the Indemnified Parties harmless from and against any and all
Losses resulting from, arising out of or in any way related to such contracts
and which relate to or concern matters occurring after termination of this
Agreement, but excluding matters arising out of Manager's willful misconduct,
gross negligence and/or unlawful acts; and
(iii) to secure the approval of, and execution of appropriate contracts by, the
Owner for any non-budgeted and non-emergency repair and maintenance items,
alterations or other expenditures in excess of $5,000.00 for any one item,
securing for each item at least three (3) written bids, if practicable, or
providing evidence satisfactory to Owner that the contract amount is lower than
industry standard pricing, from responsible contractors.
Additionally, Manager shall have the right, from time to time during the term
hereof, to contract with and make purchases from subsidiaries and affiliates of
the Manager, provided that contract rates and prices are competitive with other
available sources. Manager may at any time, and from time to time, request and
receive the prior written authorization of Owner for any one or more purchases
or other expenditures, notwithstanding that the Manager may otherwise be
authorized hereunder to make such purchases or expenditures;
3.1 (b)    to collect rents and/or assessments and other items, including, but
not limited to, tenant payments for real estate taxes, property liability and
other insurance, damages and repairs, tenant's share of the common area
maintenance costs of the Premises (“CAM Costs”), tax reduction fees and all
other tenant reimbursements, administrative charges, proceeds of rental
interruption insurance, and other miscellaneous income, due or to become due
(all such items being referred to herein as “Gross Income”) and give receipts
therefore and to deposit all such Gross Income collected hereunder in the
Manager's custodial account, which the Manager will open and maintain, in a
state or national bank of the Manager's choice whose deposits are insured by the
Federal Deposit Insurance Corporation, exclusively for the Premises and any
other properties owned by Owner and managed by Manager. Owner agrees that
Manager shall be authorized to maintain a reasonable minimum balance (to be
determined jointly from time to time) in such account. Manager shall also be
entitled to retain, from Gross Income, such amounts as are necessary to pay
anticipated ordinary current and future expenses of the Premises. Manager may
endorse all checks received in connection with the operation of the Premises and
drawn to the order of the Owner, and the Owner shall, upon request, furnish the
Manager's depository with an appropriate authorization for the Manager to make
such endorsement;
3.1 (c)    to pay all expenses of the Premises from the Gross Income collected
in accordance with




--------------------------------------------------------------------------------




Section 3.1(b) above, from the Manager's custodial account. It is understood
that the Gross Income will be used first, to pay operational expenses, including
compensation to the Manager in the form of the Property Management Fee (as
defined in Section 5 hereof); second, to pay any mortgage indebtedness,
including real estate tax and insurance impounds; and third, to pay the
compensation to the Manager in the form of the Asset Management Fee (as defined
in Section 5 hereof); provided however, such payments will only be made if
sufficient Gross Income is available; provided, further, that nothing in this
Agreement shall be interpreted in such a manner as to obligate the Manager to
pay from Gross Income, any expenses incurred by Owner prior to the commencement
of this Agreement, except to the extent the Owner advances additional funds to
pay such expenses; and
3.1 (d)    to collect and handle tenants' security deposits, including the right
to apply such security deposits to unpaid rent, and to comply, on behalf of the
Owner of the Premises, with applicable state or local laws concerning security
deposits and interest thereon, if any.
3.2    The Manager shall not be required to advance any monies for the care or
management of the Premises, including personnel expenses for services rendered
for the benefit of the Premises, and the Owner agrees to advance all monies
necessary therefore. If the Manager, or an affiliate, elects to advance any
money in connection with the Premises, the Owner agrees to reimburse the Manager
or affiliate forthwith and hereby authorizes the Manager to deduct such advances
from any monies due the Owner.
3.3    The Owner agrees and does hereby give Manager the exclusive authority to
procure, or cause a third party to procure, and carry Public Liability
Insurance, Fire and Extended Coverage Insurance, Burglary and Theft Insurance,
Rental Interruption Insurance, Flood Insurance (if appropriate) and Boiler
Insurance (if appropriate) naming the Owner and Manager as insureds, which
policies shall be adequate to protect their interests and in form, substance,
and amounts reasonably determined by the Manager. The premiums for all such
insurance shall be paid by the Manager from Gross Income as part of operational
expenses, provided sufficient Gross Income is available. All such insurance
policies shall provide that Manager shall receive at least thirty (30) days'
written notice prior to cancellation of the policy.
3.4    In connection with any insured losses or damages, the Owner agrees and
does hereby give Manager the exclusive authority to handle all steps necessary
regarding any such claim; provided, that the Manager will not make any
adjustments or settlements in excess of $10,000.00 without the Owner's prior
written consent.
3.5    Notwithstanding anything to the contrary contained in this Agreement,
Owner acknowledges and agrees that any or all of the duties of Manager as
contained herein may be delegated by Manager and




--------------------------------------------------------------------------------




performed by a person or entity (each, a “Submanager”), with whom Manager is
permitted to contract for the purpose of performing such duties. Owner
specifically grants Manager the authority to enter into such a contract with a
Submanager; provided, that Owner shall have no liability or responsibility to
any such Submanager for the payment of the Submanager's fee or for reimbursement
to the Submanager of its expenses; provided, further, that Manager shall require
such Submanager to agree, in the written agreement setting forth the duties and
obligations of such Submanager, to indemnify the Owner for all loss, damage or
claims incurred by Owner as a result of the willful misconduct, gross negligence
or unlawful acts of the Submanager. Owner further acknowledges and agrees that
Manager may assign this Agreement and all of Manager's rights and obligations
hereunder, to another management entity that is affiliated with Manager
(“Successor Manager”). Owner specifically grants Manager the authority to make
such an assignment to a Successor Manager.
4. THE OWNER FURTHER AGREES:
4.1    Owner agrees to indemnify, defend, protect, save, and hold the
Indemnified Parties harmless from any and all Losses in connection with or in
any way related to the Premises and from liability for damage to the Premises
and injuries to or death of any person whomsoever, and damage to property;
provided, however, that such indemnification shall not extend to any such Losses
arising out of the willful misconduct, gross negligence or unlawful acts (such
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Manager or any of the other Indemnified Parties. Manager and any Submanager
shall not be liable for any error of judgment or for any mistake of fact or law
undertaken or omitted in good faith, or for anything which it may do or refrain
from doing, except in cases of willful misconduct, gross negligence or unlawful
acts (such unlawfulness having been adjudicated by a court of proper
jurisdiction).
4.2    Owner hereby warrants and represents to Manager that to the best of
Owner's knowledge, neither the Premises, nor any part thereof, has previously
been or is presently being used to treat, deposit, store, dispose of or place
any hazardous substance, that may subject Manager to liability or claims under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C.A. Section 9607) or any constitutional provision, statute, ordinance,
law, or regulation of any governmental body or of any order or ruling of any
public authority or official thereof, having or claiming to have jurisdiction
thereover. Furthermore, Owner agrees to indemnify, protect, defend, save and
hold the Indemnified Parties harmless from any and all Losses involving,
concerning or in any way related to any past, current or future allegations
regarding treatment, depositing, storage, disposal or placement by any party
other than Manager of hazardous substances on the Premises.




--------------------------------------------------------------------------------




4.3    Owner agrees to give adequate advance written notice to the Manager if
the Owner desires that Manager make payment, out of Gross Income, to the extent
funds are available after the payment of the Manager's compensation as contained
in Section 5 and all operational expenses, of mortgage indebtedness, general
taxes, special assessments, or fire, boiler or any other insurance premiums. In
no event shall Manager be required to advance its own money in payment of any
such indebtedness, taxes, assessments or premiums.
5. Compensation.
5.1    Owner agrees to pay Manager a monthly management fee for performing the
services set forth in this Agreement in an amount equal to: (a) __________
percent (_.__%) of the Gross Income for the month for which the payment is made
(the “Property Management Fee”); and (b) $_____.__ (the “Asset Management Fee,”
and together with the Property Management Fee, the “Management Fee”), which
Management Fee shall be deducted monthly by the Manager and retained by the
Manager from Gross Income in accordance with Section 3.1(c). Owner acknowledges
and agrees that Manager may pay or assign all or any portion of its Property
Management Fee to a Submanager as described in Section 3.5 hereof.
5.2    [In the event the Premises is leased to a single tenant, said Section 5.2
will be applicable.] The Owner shall pay to the Manager a monthly administrative
fee in consideration for collecting the tenant's share of the CAM Costs,
pursuant to the terms of the Premises lease (the “Administrative Fee”), in an
amount equal to ________ percent (__._%) of the CAM Costs collected by the
Manager for the month in which the Administrative Fee is paid; provided, that
this amount may be offset by any administrative charges actually collected from
the tenant pursuant to the Premises lease in connection with annual CAM
reconciliations and tenant chargebacks for same. The Administrative Fee shall be
retained by the Manager from the CAM Costs collected at the end of each month
for the preceding month. Owner acknowledges and agrees that Manager may pay or
assign all or any portion of this Administrative Fee to a Submanager as
described in Section 3.5 hereof.
5.3    If the Premises is refinanced, Owner shall pay Manager a fee equal to one
percent (1%) of the new mortgage loan amount, plus reimbursement of any
out-of-pocket expenses incurred by the Manager in connection with the financing,
including but not limited to third party reports, legal fees, application fees,
and mortgage brokerage fees to both non-affiliate and affiliate mortgage
brokers.
5.4    Upon the sale of the Premises, Owner shall pay to Manager, or an
affiliate thereof, a back-end sales commission in an amount not to exceed the
lesser of (i) one-half of the real estate or brokerage commission that is
reasonable, customary, and competitive for the sale of property comparable to
the Premises in size, type and location; or (ii) one and one-half percent (1.5%)
of the gross sales price of the Premises (the




--------------------------------------------------------------------------------




“Disposition Fee”); provided, however, in no event shall the sum of the
Disposition Fee and any commissions paid to unaffiliated third parties in
connection with the sale of the Premises exceed the lesser of: (x) the real
estate or brokerage commission that is reasonable, customary, and competitive
for the sale of property comparable to the Premises in size, type and location;
or (y) an amount equal to three percent (3%) of the gross sales price of the
Premises.
5.5    Manager may decide, in its sole discretion, to be paid an amount less
than the total amounts to which it is entitled with respect to any fee described
in this Section 5, and the excess amount that is not paid may, in the Manager's
sole discretion, be waived permanently or, as applicable, deferred or accrued,
without interest, to be paid at a later point in time.
5.6    If the Owner requests any services beyond those specified herein, Manager
may agree to provide the requested services upon terms mutually agreeable to
Owner and Manager.
6.    IT IS MUTUALLY AGREED THAT:
6.1    The Owner expressly withholds from the Manager any power or authority to
make any structural changes in any building, or to make any other major
alterations or additions in, or to, any such building or equipment therein,
except as required by law; or to incur any expense chargeable to the Owner,
other than expenses related to exercising the express powers above vested in the
Manager, except such emergency repairs as may be required to ensure the safety
of persons or property, or which are immediately necessary for the preservation
and safety of the Premises, or the safety of the tenants and occupants thereof,
or are required to avoid the suspension of any necessary service to the
Premises.
6.2    The Manager shall be responsible for notifying Owner in the event Manager
receives notice that any improvements on the Premises or any equipment therein
does not comply with the requirements of any statute, ordinance, law or
regulation of any governmental body or of any public authority or official
thereof having or claiming to have jurisdiction thereover. Manager shall
promptly forward to the Owner any complaints, warnings, notices or summonses
received by it relating to such matters. The Owner represents that to the best
of its knowledge the improvements on the Premises and such equipment comply with
all such requirements and authorizes the Manager to disclose the Owner of the
Premises to any such officials and agrees to indemnify, protect, defend, save
and hold the Manager and the other Indemnified Parties harmless of and from any
and all Losses which may be imposed on them or any of them by reason of the
failure of Owner to correct any present or future violation or alleged violation
of any and all present or future laws, ordinances, statutes, or regulations of
any public authority or official thereof, having or claiming to have
jurisdiction thereover, of which it has actual notice.




--------------------------------------------------------------------------------




    6.3    In the event it is alleged or charged that any improvements on the
Premises or any equipment therein or any act or failure to act by the Owner with
respect to the Premises or the sale, rental, or other disposition thereof fails
to comply with, or is in violation of, any of the requirements of any
constitutional provision, statute, ordinance, law, or regulation of any
governmental body or any order or ruling of any public authority or official
thereof having or claiming to have jurisdiction thereover, and the Manager, in
its sole and absolute discretion, considers that the action or position of the
Owner, with respect thereto, may result in damage or liability to the Manager,
the Manager shall have the right to cancel this Agreement at any time by written
notice to the Owner of its election so to do, which cancellation shall be
effective upon the service of such notice. Such cancellation shall not release
the indemnities of the Owner set forth in this Agreement, including, but not
limited to, those set forth in Sections 1.1, 4.1 and 4.2 and shall not terminate
any liability or obligation of the Owner to the Manager for any payment,
reimbursement, or other sum of money then due and payable to the Manager
hereunder.
6.4    All personnel expenses, including but not limited to, wages, salaries,
insurance, fringe benefits, employment related taxes and other governmental
charges, shall be charges incurred in connection with the Premises for purposes
of Section 3.2 hereof, to the extent such expenses are apportioned by the
Manager to services rendered for the benefit of the Premises. The number and
classification of employees serving the Premises shall be as determined by the
Manager to be appropriate for the proper operation of the Premises; provided,
that the Owner may request changes in the number or classifications of
employees, and the Manager shall make such changes unless, in its judgment, the
resulting level of operation or maintenance of the Premises will be inadequate.
The Manager shall honor any collective bargaining contract covering employment
at the Premises which is in effect upon the date of execution of this Agreement;
provided, that the Manager shall not assume or otherwise become a party to such
contract for any purpose whatsoever and all personnel subject to such contract
shall be considered the employees of the Premises and not the Manager.
6.5    Manager is prohibited from directing a tenant away from renewing a
Premises lease, or a replacement tenant away from entering into a Premises
lease, and toward leasing a property owned by Manager or any an affiliate of
Manager and located within a five-mile radius.
7.    The Owner shall pay or reimburse the Manager for any sums of money due it
under this Agreement for services and advances prior to termination of this
Agreement. All provisions of this Agreement that require the Owner to have
insured, or to protect, defend, save, hold and indemnify or to reimburse the
Manager shall survive any expiration or termination of this Agreement and, if
Manager is or becomes involved in any claim, proceeding or litigation by reason
of having been the Manager for the Owner, such provisions shall apply as if this
Agreement were still in effect. The parties understand and agree that the
Manager may




--------------------------------------------------------------------------------




withhold funds for sixty (60) days after the end of the month in which this
Agreement is terminated to pay bills previously incurred but not yet invoiced
and to close accounts. Should the funds withheld be insufficient to meet the
obligation of the Manager to pay bills previously incurred, the Owner shall
advance sufficient funds to the Manager to ensure fulfillment of Manager's
obligation to do so within ten (10) days of receipt of notice and an itemization
of such unpaid bills.
8.    Owner acknowledges that if Manager retains a Submanager to perform some of
its functions pursuant to this Agreement, such as a property manager, then
Submanager shall be entitled to all of the rights, and be subject to all of the
liabilities, of this Agreement especially those set forth in Sections 2, 3, 4, 5
and 6 hereof.
9.    Nothing contained herein shall be construed as creating any rights in
third parties who are not the parties to this Agreement (other than in favor of
any Inland Guarantor with respect to the Release of the Inland Guarantor as set
forth in Section 1.1 hereof and the remedy set forth in Section 16 hereof and
other than any Submanager retained by Manager), nor shall anything contained
herein be construed to impose any liability upon Owner or Manager for the
performance by the Owner or Manager under any other agreement they have entered
into or may in the future enter into, without the express written consent of the
other having been obtained. Nothing contained in this Agreement shall be deemed
or construed to create a partnership or joint venture between Owner and Manager
or to cause either party to be responsible in any way for the debts or
obligations of the other or any other party (but nothing contained herein shall
affect Manager's responsibility to transmit payments for the account of Owner as
provided herein), it being the intention of the parties that the only
relationship hereunder is that of Manager and principal.
10.    Wherever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited or invalid under such law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. This Agreement, its validity,
performance and enforcement shall be construed in accordance with, and governed
by, the laws of the State of Illinois.
11.    This Agreement shall be binding upon the successors and assigns of the
Manager and the heirs, administrators, executors, successors, and assignees of
the Owner. This Agreement contains the entire Agreement of the parties relating
to the subject matter hereof, and there are no understandings, representations
or undertakings by either party except as herein contained. This Agreement may
be modified solely by a written agreement executed by both parties hereto.




--------------------------------------------------------------------------------




12.    If any party hereto defaults under the terms or conditions of this
Agreement, the defaulting party shall pay the non-defaulting party's court costs
and attorneys' fees incurred in the enforcement of any provision of this
Agreement.
13.    The failure of either party to this Agreement to, in any one or more
instances, insist upon the performance of any of the terms, covenants or
conditions of this Agreement, or to exercise any rights or privileges conferred
in this Agreement, shall not be construed as thereafter waiving any such terms,
covenants, conditions, rights or privileges, but the same shall continue in full
force and effect as if no such forbearance or waiver had occurred.
14.    This Agreement is deemed to have been drafted jointly by the parties, and
any uncertainty or ambiguity shall not be construed for or against either party
as an attribution of drafting to either party.
15.    All notices, requests or demands to be given under this Agreement from
one party to the other (collectively, “Notices”) shall be in writing and shall
be given by personal delivery, or by overnight courier service for next Business
Day delivery (or Saturday delivery, if desired) at the other party's address set
forth below, or by telecopy transmission at the other party's facsimile
telephone number set forth below. Notices given by personal delivery (i.e. by
the sending party or a messenger) shall be deemed given on the date of delivery,
Notices given by overnight courier service shall be deemed given on the date of
delivery by the overnight courier service and Notices given by telecopy
transmission shall be deemed given on the date of transmission. If any party's
address is a business, receipt by a receptionist, or by any person in the employ
of such party, shall be deemed actual receipt by the party of Notices. The term,
Business Day, means any day other than Saturday, Sunday or any other day on
which banks are required or are authorized to be closed in Chicago, Illinois.
The parties' addresses are as follows:
FOR OWNER:
__________ Venture DST,
a Delaware Statutory Trust
ATTN: Joseph Binder
2901 Butterfield Road    
Oak Brook, Illinois 60523
Fax: #630/645-3783    
FOR MANAGER:
__________ Venture Exchange, L.L.C.,
a Delaware limited liability company
ATTN: Venton J. Carlston
2901 Butterfield Road    
Oak Brook, Illinois 60523
Fax: #630/645-3783




--------------------------------------------------------------------------------




16.    The parties hereby agree that in the event of a termination or threatened
termination of this Agreement by Owner without complying with the terms of
Section 1.1 hereof requiring Owner to obtain the Release in favor of Inland
Guarantor, either of Manager or any Inland Guarantor may seek injunctive relief
against Owner to restrain such termination, the parties agreeing that the remedy
at law for a breach of such covenant is not adequate.
[BALANCE OF PAGE LEFT INTENTIONALLY BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have affixed or caused to be affixed
their respective signatures as of the date first above written.
OWNER:


__________ Venture DST, a Delaware statutory trust


By:     __________ Venture Exchange, L.L.C.,
a Delaware limited liability company, its signatory trustee


By:     Inland Private Capital Corporation,
    a Delaware corporation, its sole member
                         
By:     __________________________
                        
Its: __________________________


MANAGER:
    
__________ Venture Exchange, L.L.C., a Delaware limited liability company


By:
Inland Private Capital Corporation,

a Delaware corporation, its sole member


By: _________________________
                
Its: _________________________


    




--------------------------------------------------------------------------------




EXHIBIT “A”
Legal Description (See Attached)










--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SUB-MANAGEMENT AGREEMENT

THIS SUB-MANAGEMENT AGREEMENT (this “Agreement”), dated as of _______ __, 20__
(the “Commencement Date”), is entered into by and __________ Venture Exchange,
L.L.C., a Delaware limited liability company (“MANAGER”), and Inland Commercial
Property Management, Inc. (“SUB-MANAGER”), an Illinois corporation.
WITNESSETH
A.    MANAGER and __________ Venture DST, a Delaware statutory trust (“Owner”),
have entered into a certain Management Agreement (“Prime Agreement”), whereby
Manager agreed to provide certain management services to OWNER with respect to
property commonly known as ______________ located at __________________, (the
“Premises”). The Prime Agreement provides that MANAGER may delegate some or all
of its duties to a submanager; and
B.    MANAGER wishes to engage SUB-MANAGER as MANAGER’S subagent to provide
certain of MANAGER’S duties under the Prime Agreement on the terms set forth
herein and SUB-MANAGER agrees to accept such engagement.
NOW THEREFORE, in consideration of the covenants herein contained, the receipt
of which is hereby acknowledged, MANAGER and SUB-MANAGER agree as follows:
1.MANAGER EMPLOYS SUB-MANAGER:
MANAGER hereby employs the SUB-MANAGER to operate and manage the Premises upon
the terms and conditions hereinafter set forth, for a term beginning on the
Commencement Date and ending _______ __, 20__. The term of the Agreement shall
thereafter automatically renew for successive one-year periods. This Agreement
shall automatically terminate upon the termination of the Prime Agreement.
2.    THE SUB-MANAGER AGREES:
2.1    To manage the Premises to the extent, for the period, and upon the terms
herein provided. SUB-MANAGER shall have and maintain all necessary licenses and
permits to perform management services at all times during the term of this
Agreement and shall be qualified to do business in the state in which the
Premises is located.
2.2    To render monthly narrative reports to the MANAGER describing the general
activity on the Premises to the individual and address as directed by the
MANAGER from time to time and to render monthly statements of receipts,
disbursements and charges generated or incurred in connection with the Premises.
2.3    To hire and supervise all engineers, janitors, and other employees
required for the operation and maintenance of the Premises. All such personnel
shall be employees or independent contractors of SUB-




--------------------------------------------------------------------------------




MANAGER and not of MANAGER. SUB-MANAGER shall be solely responsible for
compliance with all applicable laws and regulations, including without
limitation, workman’s compensation, social security, unemployment, tax
withholding and reporting, conditions of employment and the employment
relationship. SUB-MANAGER shall pay, without contribution or reimbursement from
MANAGER, unless otherwise expressly provided herein, all costs, including
salaries, wages, and other compensation of all employees or independent
contractors of SUB-MANAGER providing the services which are the subject of this
Agreement.
2.4    To rent or lease the Premises on terms as approved by MANAGER.
2.5    To: (i) terminate tenancies and to sign and serve such notices as are
deemed necessary by the SUB-MANAGER; (b) institute and prosecute actions to
evict tenants and to recover possession of the Premises; (c) sue for and recover
rent and other sums due; and (d) settle, compromise, and release such actions or
suits, or reinstate such tenancies.
3.    OBLIGATIONS OF THE PARTIES:
3.1    Except as to obligations of tenants of the Premises therefor, SUB-MANAGER
agrees to make or cause to be made all ordinary repairs and replacements
necessary to preserve the Premises in its present condition and for the
operating efficiency thereof and all alterations required to comply with lease
requirements, and to decorate the Premises. SUB-MANAGER shall negotiate and
enter into, as agent of the MANAGER, contracts for items approved in the
operating budget for the Premises, nonrecurring items not exceeding $5,000.00,
or appropriate service agreements for normal operation of the Premises and
agreements for all necessary repairs, maintenance, and minor alterations.
Notwithstanding the foregoing, unless set forth in the operating budget for the
Premises, MANAGER must approve all such expenditures exceeding $5,000.00 prior
to such expenditure being made, SUB-MANAGER securing for each such item at least
three (3) written bids, if practicable, from responsible contractors, except
emergency repairs in excess of such amount, if, in the reasonable opinion of the
SUB-MANAGER, such repairs are necessary to protect the Premises from damage or
to maintain services to the tenants. MANAGER shall cause the OWNER to execute
such contracts and perform such other acts as OWNER is obligated to execute and
perform under Section 3.2 of the Prime Agreement.
3.2    SUB-MANAGER shall collect all rents, charges, assessments and other items
due or to become due from tenants.
3.3    SUB-MANAGER shall collect and handle tenants’ security deposits and
comply, on behalf of the OWNER of the Premises, with applicable state or local
laws concerning the SUB-MANAGER’s responsibility for security deposits and
interest thereon, if any.
3.4    SUB-MANAGER shall not be required to advance any monies for the care or
management of the Premises, and MANAGER shall cause OWNER to advance all monies
necessary therefor. If SUB-MANAGER shall elect to advance any money in
connection with the Premises, MANAGER shall cause OWNER to reimburse the
SUB-MANAGER forthwith and hereby authorizes the SUB-MANAGER to deduct such
advances from any monies due OWNER.






--------------------------------------------------------------------------------




3.5    In connection with any insured losses or damages, SUB-MANAGER shall
handle all steps necessary regarding any such claim; provided that the
SUB-MANAGER will not make any adjustments or settlements in excess of $5,000.00
without MANAGER’s prior written consent.
4.    INDEMNITY AND INSURANCE:
4.1    The SUB-MANAGER agrees to indemnify, defend, protect, save and hold the
MANAGER and OWNER and all of their respective shareholders, officers, directors,
managers, members, partners, employees, agents, successors and assigns, harmless
from any and all claims, causes of action, demands, suits, proceedings, losses,
judgments, damages, awards, liability, liens, fines, costs, attorney’s fees and
expenses, of every kind and nature whatsoever, as a result of the willful
misconduct, gross negligence, malfeasance or unlawful acts of the SUB-MANAGER,
its employees, agents, contractors, successors, and assigns in connection with
the Premises and this Agreement.
4.2    The MANAGER agrees to indemnity, defend, protect, save and hold the
SUB-MANAGER and all of its shareholders, officers, directors, managers, members,
partners, employees and agents, harmless from any and all claims, causes of
action, demands, suits, proceedings, losses, judgments, damages, awards,
liability, liens, fines, costs, attorneys fees and expenses, of every kind and
nature whatsoever, as a result of the willful misconduct, gross negligence,
malfeasance or unlawful acts of the MANAGER, its employees, agents, contractors,
successors and assigns in connection with the Premises and this Agreement.
4.3    The SUB-MANAGER agrees to procure and maintain at its sole cost and
expense at all times during the term of this Agreement the types of insurance,
amounts thereof and in companies, all as approved by MANAGER in order to protect
the OWNER and MANAGER from the acts, errors and omissions of the SUB-MANAGER,
its officers, officials, subcontractors, joint venture, partners, agents or
employees.
5.    COMPENSATION:
5.1    The MANAGER agrees to pay the SUB-MANAGER each month as its management
fee hereunder an amount equal to ___ and ______ percent (_.__%) of the gross
income generated by the Premises and collected by the SUB-MANAGER for the month
in which the management fee is paid. The management fee will be retained by the
SUB-MANAGER from the monies collected at the end of each month for the preceding
month.
5.2    [In the event the Premises is leased to a single tenant, said Section 5.2
will be applicable.] In addition to any compensation payable pursuant to Section
5.1, the MANAGER agrees to pay the SUB-MANAGER a monthly administrative fee in
consideration for collecting the tenant’s share of the common area maintenance
costs of the Premises (“CAM Costs”), pursuant to the terms of the Premises
lease. The amount of the monthly administrative fee shall be equal to _______
percent (__._%) of the CAM Costs collected by the SUB-MANAGER for the month in
which the administrative fee is paid. This administrative fee will be retained
by the SUB-MANAGER from the CAM Costs collected at the end of each month for the
preceding month.




--------------------------------------------------------------------------------




5.3    SUB-MANAGER’s obligation to perform any services for the MANAGER with
respect to the Premises beyond those specified herein shall arise only if the
parties agree upon compensation to be received by the SUB-MANAGER for such
services.
6.    IT IS MUTUALLY AGREED THAT:
6.1    The MANAGER expressly withholds (in addition to all other authority
withheld from SUB-MANAGER pursuant to the terms of this Agreement) from the
SUB-MANAGER any power or authority to make any structural changes in or to any
building or to make any other alterations or additions in or to any such
building or equipment therein, to incur any expense chargeable to the MANAGER
other than expenses related to exercising the express powers above vested in the
SUB-MANAGER, or any other right reserved to MANAGER, without the prior written
direction of the following person:
Venton J. Carlston
__________ Venture Exchange, L.L.C.
2901 Butterfield Road
Oak Brook, IL 60523
except such emergency repairs as may be required because of danger to the safety
of persons or property or which are immediately necessary for the preservation
and safety of the Premises or the safety of the tenants and occupants thereof or
are required to avoid the suspension of any necessary service to the Premises.
The person identified above shall be the MANAGER’s exclusive representative for
all purposes hereof, and the SUB-MANAGER shall have the absolute right to rely
upon all decisions, approvals and directions of such person. Such representative
shall have the right to designate a successor representative by prior written
notice to the SUB-MANAGER.
6.2    Except as to obligations of tenants of the Premises therefore, the
SUB-MANAGER, at the expense of the OWNER, shall maintain the Premises and any
equipment therein in conformance with the requirements of all statutes,
ordinances, laws and regulations of any governmental body or public authority or
official thereof, and to notify the MANAGER promptly and forward to the MANAGER
promptly any notices, complaints or summons received by SUB-MANAGER relating to
the Premises and shall promptly notify MANAGER of any incidents at Premises
including, without limitation, any incident involving personal injury and/or
property damage.
6.3    The SUB-MANAGER is prohibited from directing a tenant away from renewing
a Premises lease, or a replacement tenant away from entering into a Premises
lease, and toward leasing a property owned by SUB-MANAGER or any an affiliate of
SUB-MANAGER and located within a five-mile radius. 
7.    This Agreement may be terminated by either party, prior to the termination
date specified in Section l or the termination date of any renewal term, for
default by the defaulting party hereunder (after the non-defaulting party
provides notice to the defaulting party of the default and the defaulting party
fails to cure such default within a reasonable period of time thereafter), by
the non-defaulting party providing no less than sixty (60) days prior written
notice of such termination to the defaulting party. This Agreement may also be
terminated by MANAGER upon sixty (60) days’ prior written notice to SUB-MANAGER
in the event the Premises are sold to a bona fide third party purchaser at any
time during the term hereof. Upon




--------------------------------------------------------------------------------




any termination of this Agreement, SUB-MANAGER shall immediately: (a) pay to
MANAGER all income from the Premises in its possession less any management fees
or other sums due SUB-MANAGER hereunder; (b) deliver to MANAGER all unpaid
invoices for the Premises as received by SUB-MANAGER; and (c) deliver to MANAGER
all books and records, service contracts, leases and warranties for the
Premises.
8.    The MANAGER shall pay or reimburse the SUB-MANAGER for any sums of money
due it under this Agreement for services and advances for actions prior to
termination, for any termination of this Agreement. All provisions in this
Agreement that require the MANAGER to have insured, or to protect, defend, save
and indemnify or to reimburse the SUB-MANAGER and its shareholders, officers,
directors, employees, successors and assigns shall survive the termination of
this Agreement. All provisions of this Agreement that require the SUB-MANAGER to
have insured, or to protect, defend, save and indemnify or to reimburse the
MANAGER and OWNER and their shareholders, officers, directors, employees,
successors and assigns shall survive any termination and, if MANAGER or OWNER is
or becomes subsequent to termination involved in any claim, proceeding or
litigation wherein such insurance or indemnity would apply, such provisions
shall apply as if this Agreement were still in effect.
9.    Nothing contained herein shall be construed as creating any rights in
third parties who are not the parties to this Agreement, nor shall anything
contained herein be construed to impose any liability upon MANAGER or
SUB-MANAGER for the performance of the MANAGER or SUB-MANAGER under any other
agreement they have entered into or may in the future enter into, without the
express written consent of the other first had and obtained.
10.    Wherever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited or invalid under such law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. This Agreement, its validity,
performance and enforcement shall be construed in accordance with, and governed
by, the laws of the State of Illinois.
11.    Neither party hereto may assign any of its respective obligations under
this Agreement without the prior written consent of the other party. Any
attempted assignment in violation of this Section 11 shall be void. This
Agreement contains the entire Agreement of the parties relating to the subject
matter hereof, and there are no understandings, representations or undertakings
by either party except as herein contained. This Agreement may be modified
solely by a written agreement executed by both parties hereto. Notwithstanding
anything to the contrary herein, the SUB-MANAGER may assign this Agreement to
any other entity that is an affiliate of Inland Real Estate Corporation, subject
to any required lender approval.
12.    In the event that either of the parties institutes litigation to enforce
the terms and provisions of this Agreement, the prevailing party in such
litigation shall be entitled to recover all costs and fees, including, without
limitation, all reasonable attorney’s and paralegal fees through all appellate
proceedings, that such prevailing party incurs as a result of such litigation.
13.    The failure of either party herein to, in any one or more instances,
insist upon the performance of any of the terms, covenants or conditions of this
Agreement, or to exercise any rights or privileges conferred




--------------------------------------------------------------------------------




in this Agreement, shall not be construed as thereafter waiving any such terms,
covenants, conditions, rights or privileges, but the same shall continue in full
force and effect as if no such forbearance or waiver had occurred.
14.    This Agreement is deemed to have been drafted jointly by the parties, and
any uncertainty or ambiguity shall not be construed for or against either party
as an attribution of drafting to either party.
15.    All notices, requests or demands to be given under this Agreement from
one party to the other (collectively, “Notices”) shall be in writing and shall
be given by personal delivery, or by overnight courier service for next Business
Day delivery (or Saturday delivery, if desired) at the other party’s address set
forth below, or by telecopy transmission at the other party’s facsimile
telephone number set forth below. Notices given by personal delivery (i.e. by
the sending party or a messenger) shall be deemed given on the date of delivery,
Notices given by overnight courier service shall be deemed given on the date of
delivery by the overnight courier service and Notices given by telecopy
transmission shall be deemed given on the date of transmission. If any party’s
address is a business, receipt by a receptionist, or by any person in the employ
of such party, shall be deemed actual receipt by the party of Notices. The term,
Business Day, means any day other than Saturday, Sunday or any other day on
which banks are required or are authorized to be closed in Chicago, Illinois.
The parties’ addresses are as follows:
For the SUB-MANAGER:
For the MANAGER:
D. Scott Carr
Venton J. Carlston
 
Inland Commercial Property Management, Inc.
__________ Venture Exchange, L.L.C.
2901 Butterfield Road
2901 Butterfield Road
Oak Brook, IL 60523
Oak Brook, IL 60523
 
 

[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




WHEREFORE, the parties hereto have affixed or caused to be affixed their
respective signatures as of the date first above written.
SUB-MANAGER:
 
 
 
Inland Commercial Property Management, Inc., an Illinois corporation
 
 
 
 
 
By:
 
 


Its:
 
 
 
 
 
 
 
MANAGER:
 
 
 
__________ Venture Exchange, L.L.C., a Delaware limited liability company


By: Inland Private Capital Corporation, a Delaware corporation, its sole member
 
 
 
 
 
By:
 
 


Its:
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT C
__________ DST
$__________ OF BENEFICIAL INTERESTS
MINIMUM PURCHASE FOR SECTION 1031 INVESTORS: $__________
MINIMUM PURCHASE FOR CASH INVESTORS: $__________

PLACEMENT AGENT AGREEMENT
This Placement Agent Agreement (the “Agreement”) is made as of this __ day of
_________, 20__ (the “Effective Date”) by and between __________ DST, a Delaware
statutory trust (the “Seller”), and Inland Securities Corporation, a Delaware
corporation (the “Placement Agent”). The Seller is offering on a “best efforts”
basis up to $__________ of Beneficial Interests (the “Interests”), for a
purchase price equal to $__________ per 1% Interest (the “Offering”), upon the
terms and conditions set forth in the Private Placement Memorandum dated
__________ __, 20__ (the “Private Placement Memorandum”). Capitalized terms used
but not defined herein will have the same meanings as ascribed to those terms in
the Private Placement Memorandum.
The Placement Agent is engaged in the business of selling securities, and the
Placement Agent desires to provide such services to the Seller with respect to
the Offering; and the Seller is willing to engage the Placement Agent to provide
such services subject to the terms and conditions set forth below.
In consideration of the mutual covenants and conditions hereinafter set forth
and other good and valuable consideration, the receipt of which is hereby
acknowledged by the parties, the parties agree as follows:
1.Representation and Warranties of the Seller. The Seller hereby represents,
warrants and agrees as follows:
(a)    No Registration of the Interests. The Interests are not required to be,
and have not and will not be, registered with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended
(the “1933 Act”), and the rules and regulations promulgated thereunder (the
“Rules and Regulations”), in connection with the Offering. No registration
statement relating to the Interests is required to be, has been or will be filed
under the securities laws of any state. The Interests will be offered and sold
in reliance upon applicable exemptions from registration under the laws,
regulations and policy statements of the United States and the applicable
states. In particular, the Seller has not engaged in any activity that would
constitute a general solicitation or general advertising in connection with the
offer or sale of the Interests.
(b)    Private Placement Memorandum. At all times during the Offering Period (as
hereinafter defined), the Private Placement Memorandum will not include any
untrue statement of any material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading; provided that the
Seller makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
the Placement Agent furnished to the Seller in writing by or on behalf of the
Placement Agent expressly for use in the Private Placement Memorandum, or any
amendment or supplement thereto.




--------------------------------------------------------------------------------




(c)    No Subsequent Material Events. Subsequent to the respective dates as of
which information is given in the Private Placement Memorandum and prior to the
Termination Date, except as contemplated in the Private Placement Memorandum or
as disclosed in a supplement or amendment thereto, the Seller has not and will
not have:
(i)    incurred any material liabilities or obligations, direct or contingent,
other than in the ordinary course of business; or
(ii)    entered into any material transaction not in the ordinary course of
business and there has not been and will not be any material adverse change in
the financial position or results of operations of the Seller.
(d)    Status. The Seller is a Delaware Statutory Trust duly formed and validly
existing under Delaware law.
(e)    Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by or on behalf of the Seller and constitutes the valid
and binding agreement of the Seller, enforceable in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws of the
United States, any state or any political subdivision thereof that affect
creditors’ rights and remedies generally or by equitable principles relating to
the availability of remedies).
(f)    Pending Actions. There is no material action, suit or proceeding pending
or, to the knowledge of the Seller, threatened, to which the Seller is a party,
before or by any court or governmental agency or body, that adversely affects
the Offering.
(g)    Non-contravention. The performance of this Agreement, the consummation of
the transactions contemplated herein and the fulfillment of the terms hereof, do
not and will not result in a material breach of any of the terms and provisions
of, or constitute a material default under, any statute, indenture, mortgage,
deed of trust, voting trust agreement, note, lease or other agreement or
instrument to which the Seller is a party or by which the Seller or its
properties are bound, or under any rule or regulation or order of any court or
other governmental agency or body with jurisdiction over the Seller or any of
its properties; and no consent, approval, authorization or order of any court or
governmental agency or body has been or is required for the performance of this
Agreement or for the consummation of the transactions contemplated hereby
(except as may be required under the applicable “blue sky” or other state
securities laws in connection with the offer and sale of the Interests or under
the laws of states in which the Seller may own real properties in connection
with its qualification to transact business in such states or as may be required
by subsequent events that may occur).
(h)    Federal Income Tax Laws. The Seller has obtained an opinion from its tax
counsel stating that, subject to the qualifications, assumptions and limitations
set forth therein, under existing federal income tax laws and regulations,
counsel is of the opinion that the purchase of the Interests by the Investors in
the Trust as described in the Private Placement Memorandum should lead to the
Interests being classified as undivided Interests in real estate under Section
1031 of the Internal Revenue Code.
2.    Representation and Warranties of the Placement Agent. The Placement Agent
hereby represents, warrants and agrees as follows:
(a)    Status. The Placement Agent is a Delaware corporation duly formed and
validly existing under Delaware law.




--------------------------------------------------------------------------------




(b)    Broker-Dealer. The Placement Agent is a member in good standing of the
Financial Industry Regulatory Authority (“FINRA”) and is licensed as a
broker-dealer in all fifty states, Puerto Rico and the District of Columbia. All
registered representatives acting on behalf of the Placement Agent have the
appropriate license(s) to offer and sell the Interests.
(c)    Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by or on behalf of the Placement Agent and constitutes
the valid and binding agreement of the Placement Agent, enforceable in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws of the United States, any state or any political subdivision
thereof that affect creditors’ rights or remedies generally or by equitable
principles relating to the availability of remedies).
(d)    The Placement Agent has not engaged in any activity that would constitute
a general solicitation or general advertising in connection with the offer or
sale of the Interests.
3.    Offering and Sale of Interests. On the basis of the representations,
warranties and agreements herein contained, and subject to the terms and
conditions herein set forth, the Seller hereby appoints the Placement Agent as
its exclusive placement agent to offer, on a “best efforts” basis, and to cause
participating dealers (as described in Section 3(a) hereof) to offer, on a “best
efforts” basis, Interests on the terms and conditions set forth in the Private
Placement Memorandum and in the Purchase Agreement, in substantially the form
included with the Private Placement Memorandum (the “Purchase Agreement”), and
the Placement Agent agrees to offer and sell Interests on a “best efforts” basis
during the period commencing with the Effective Date and ending on the
Termination Date (the “Offering Period”).
(a)    Soliciting Dealers. The Interests offered and sold through the Placement
Agent under this Agreement will be offered and sold only by the Placement Agent
and, at the Placement Agent’s sole option, any other securities dealers whom the
Placement Agent may retain (collectively, the “Soliciting Dealers”), each of
whom are (i) members of FINRA or (ii) other persons legally qualified to sell
the Interests, and in either case, only after executing agreements with the
Placement Agent and the Seller substantially in the form of the Soliciting
Dealer Agreement attached as Exhibit A hereto (the “Soliciting Dealer
Agreement”).
(b)    Sales Literature. In addition to and apart from the Private Placement
Memorandum, the Placement Agent may use supplemental sales literature that has
been previously approved in writing by the Seller, in connection with the
Offering. This “sales literature” may include a brochure describing the
objectives and strategy of the Seller and may also contain pictures and summary
descriptions of the Seller’s properties, as well as audiovisual materials,
Internet website and tape presentations highlighting and explaining various
features of the Offering, properties of prior real estate programs and real
estate investments in general, and articles and publications concerning real
estate.
(c)    Purchase Agreements and Purchaser’s Funds. Each person desiring to
purchase Interests through the Placement Agent will be required to complete and
execute the Purchase Agreement and an investor questionnaire substantially
similar to the form of the Investor Questionnaire included with the Private
Placement Memorandum (the “Investor Questionnaire” and, together with the
Purchase Agreement, the “Investment Documents”) and to deliver such documents to
the Placement Agent, together with a check payable to Inland Private Capital
Corporation, referencing __________ DST, in the amount of $__________ per 1%
Interests purchased in the Offering. Upon receipt of an executed Purchase
Agreement and Investor Questionnaire from a prospective investor, the Placement
Agent shall promptly transmit the same to the Seller.




--------------------------------------------------------------------------------




The Seller reserves the unconditional right to reject the tender of any
purchase. The Seller will promptly notify the Placement Agent of any rejection,
and the Seller will return the Investment Documents and any related check to the
rejected purchaser.
The Seller and the Placement Agent shall jointly coordinate, through the
qualified intermediary who holds the exchange proceeds from the relinquished
Properties (if applicable to an acquisition of Interests by a purchaser), the
payment of the aggregate purchase price of the Interests to Seller.
Nothing contained in this Section 3 will be construed to impose upon the Seller
the responsibility of assuring that prospective purchasers meet the suitability
standards contained in the Private Placement Memorandum or to relieve the
Placement Agent of the responsibility of complying with the Rules of FINRA or
any other applicable regulatory authority.
(d)    Termination of the Offering. The Offering Period will terminate on the
earlier of __________ __, 20__, or upon sale of all the Interests, subject in
any event to the Seller’s right to terminate the Offering at any time (the
“Termination Date”) and the proceeds will be applied as set forth in the Private
Placement Memorandum; provided that the Seller may extend such date as provided
for in the Private Placement Memorandum, as supplemented.
(e)    Placement Agent Compensation. Subject to the limitations set forth in
this Section 3(e), the Seller shall pay to the Placement Agent the following:
(i) a selling commission equal to 6.0% of the gross sale price for each Interest
for which a sale is completed; (ii) in lieu of reimbursements of specific due
diligence expenses, a non-accountable dealer fee equal to 1.25% of the gross
sale price for each Interest for which a sale is completed; and (iii) a fee for
serving as the Placement Agent equal to 1.4% the gross sale price for each
Interest for which a sale is completed. The Placement Agent may reallow to
Soliciting Dealers all or some portion of the selling commission and
non-accountable dealer fee received by the Placement Agent pursuant to clauses
(i) and (ii) of the preceding sentence; the Placement Agent shall not, however,
reallow any portion of the fee provided for in clause (iii) of the preceding
sentence. Notwithstanding any other provisions of this Section 3(e), in no event
shall the Seller pay any selling commissions or other fees to the Placement
Agent in connection with any Special Sale or with the sale of Interests directly
by the Seller. For purposes of this Agreement, the term “Special Sale” means any
sale of Interests to prospective investors who are: (A) officers, directors or
employees of The Inland Group, Inc., Inland Real Estate Investment Corporation,
Inland Securities Corporation or any of their direct or indirect wholly-owned
subsidiaries; (B) officers, directors or employees of any investment program,
including any real estate investment trust, or REIT, previously sponsored by
Inland Real Estate Investment Corporation; (C) any “immediate family member” of
any person described in the foregoing clauses (A) and (B); (D) any trust
established for the benefit of any person described in the foregoing clauses
(A), (B) and (C); or (E) any entity or organization controlled by any person
described in the foregoing clauses (A), (B) and (C). The term “immediate family
member” means, and is limited to, the applicable person’s spouse, domestic
partner, child, sibling, parent, grandparent or grandchild, whether related by
birth, marriage or adoption.
The Seller shall pay to the Placement Agent all selling commissions and fees
payable under this Agreement once the closing of the sale of the respective
Interest has been completed and the proceeds therefrom are paid to the Seller.
Selling commissions and fees payable under this Agreement with respect to any
sale of Interests prior to the termination of this Agreement or other
termination of the Offering shall remain payable by Seller as if such
termination of this Agreement or the Offering had not occurred. Notwithstanding
the foregoing, it is understood and agreed that no commission or fee will be
payable with respect to any earnest money deposit or any particular Interests if
the Seller, in its sole discretion, rejects a proposed purchaser’s Investment
Documents.




--------------------------------------------------------------------------------




4.    Covenants of the Seller. The Seller covenants and agrees as follows:
(a)    Private Placement Memorandum. Upon the request of the Placement Agent,
the Seller shall promptly provide to the Placement Agent copies of the Private
Placement Memorandum and reasonable quantities of any sales literature.
(b)    Amendments and Supplements. If at any time during the Offering Period,
any event occurs that, to the knowledge of the Seller, will result in the
Private Placement Memorandum (as then amended or supplemented) stating any
untrue statement of a material fact, or omitting to state a material fact
necessary to make the statements therein not misleading in light of the
circumstances existing at the time, the Seller shall promptly notify the
Placement Agent thereof and shall prepare and distribute an amendment or
supplement to the Private Placement Memorandum.
(c)    Certain Actions Prohibited. The Seller shall not publish or engage in any
form of general solicitation or advertising relating to the Offering or the
Interests.
(d)    Authority to Perform Agreements. The Seller undertakes to obtain all
consents, approvals, authorizations or orders of any court or governmental
agency or body required for the performance of this Agreement by the Seller.
(e)    Qualification to Transact Business. The Seller shall take all steps
necessary to ensure that at all times during the Offering Period, the Seller is
validly existing as a Delaware Statutory Trust and will be qualified to do
business in all jurisdictions in which the conduct of its business requires such
qualification and where such qualification is required under local law.
(f)    Investment Company Act. The Seller on the date hereof, and at all times
during the term of this Agreement shall be a company that is not required to
register or is exempt from registration as an investment company under the
Investment Company Act of 1940, as amended.
(g)    Exemption from Registration and Qualification. The Seller will use its
best efforts to maintain the exempt status of the Interests and will promptly
advise the Placement Agent in the event that any jurisdiction deems that the
Interests are not exempt from registration and qualification in any
jurisdiction, or in the event of the institution of any proceedings related to
the status of the Interests.
5.    Covenants of the Placement Agent. The Placement Agent covenants and agrees
as follows:
(a)    Sale of Interests. The offer and sale of the Interests shall be made
solely in a manner necessary to permit the Seller to rely upon the exemption
from the registration requirements of Section 5 of the 1933 Act and the
corresponding Rules and Regulations, and the exemptions from registration
established by the applicable “blue sky” or other state securities laws. The
Placement Agent shall not publish or engage in any form of general solicitation
or advertising relating to the Offering or the Interests.
(b)    No Additional Information. In offering the Interests for sale, the
Placement Agent shall not give or provide any information or make any
representation other than those contained in the Private Placement Memorandum,
the sales literature or any other document provided to the Placement Agent for
such purpose by the Seller.
(c)    Jurisdiction for Sales. The Placement Agent shall offer the Interests
only in the jurisdictions in which the Placement Agent is legally qualified to
so act and in which the Placement Agent has been advised by the Seller that such
offers can be made.




--------------------------------------------------------------------------------




(d)    Purchase Agreement. Purchase Agreements shall be submitted by the
Placement Agent to the Seller only in the form that is included as an exhibit to
the Private Placement Memorandum or in such other form as may be approved by the
Seller. The Placement Agent understands and acknowledges that each prospective
investor must execute the Investment Documents.
(e)    Suitability. The Placement Agent shall offer the Interests only to its
clients and other persons with whom it or the Issuer, or any of its or their
respective officers, directors, employees or affiliates, has a pre-existing
business relationship. In offering the Interests to any person, the Placement
Agent shall have reasonable grounds to believe that: (i) the person meets the
“accredited investor” standards that are set forth in the Rules and Regulations
and the Purchase Agreement; (ii) the information contained in each Purchase
Agreement is true and correct in all material respects; and (iii) each person
will be acquiring the Interests for its own account and not for the account of
others. The Placement Agent will maintain, for at least six years, a record of
the information obtained to determine whether an investor meets the suitability
standards imposed on the offer and sale of the Interests (both at the time of
the initial purchase and at the time of any additional purchases).
(f)    Due Diligence. Prior to offering the Interests for sale, the Placement
Agent will have conducted an inquiry such that the Placement Agent has
reasonable grounds to believe, based on information made available to the
Placement Agent by the Seller through the Private Placement Memorandum or other
materials, that all material facts are adequately and accurately disclosed and
provide a basis for evaluating the purchase of the Interests. In the event that
the Placement Agent determines, based on the reasonable opinion of the Placement
Agent or its counsel, that the Private Placement Memorandum, or any amendment or
any supplement thereto, contains any untrue statement of fact that is material,
or omits to state a fact that is material and is required to be stated therein
or is necessary to make the statements therein not misleading, the Placement
Agent will have an affirmative obligation to promptly advise the Seller of such.
In determining the adequacy of disclosed facts pursuant to the foregoing, the
Placement Agent and each Soliciting Dealer may obtain, upon reasonable request,
information on material facts relating to the Seller or the Interests.
Notwithstanding the foregoing, the Placement Agent may rely upon the results of
an inquiry conducted by a Soliciting Dealer, provided that: (A) the Placement
Agent has reasonable grounds to believe that such inquiry was conducted with due
care; (B) the results of the inquiry were provided to the Placement Agent with
the consent of the Soliciting Dealer conducting or directing the inquiry; and
(C) the Soliciting Dealer that participated in the inquiry is not an affiliate
of Seller.
(g)    Covenants of Soliciting Dealers. The Placement Agent shall require each
Soliciting Dealer to execute a Soliciting Dealer Agreement.
6.    Expenses. The Seller agrees with the Placement Agent that, whether or not
the sale of Interests (or any Interest) under this Agreement is consummated, the
Seller will pay:
(a)    all of its actual expenses incident to the performance of its obligations
under this Agreement, including, but not limited to: (i) the expenses of
printing the Private Placement Memorandum (and any amendment or supplement
thereto), the Investment Documents and any sales literature, and the expense of
furnishing such to the Placement Agent, as herein provided; (ii) the fees and
expenses of counsel to the Seller as well as the fees and expenses of
accountants and any other person retained to provide services to the Seller; and
(iii) the fees and expenses of any filing with the “blue sky” jurisdictions or
the Commission; and




--------------------------------------------------------------------------------




(b)    all of the Placement Agent’s reasonable expenses in connection with the
Offering, subject to the limitations contained in the Private Placement
Memorandum.
7.    Privacy Act. The Seller and Placement Agent shall comply with all
applicable federal, state and local regulations regarding customer and consumer
privacy, including Title V of the Gramm-Leach-Bliley Act. Privacy provisions of
the Gramm-Leach-Bliley Act limit disclosure of customer information to uses
required by law, regulation or rule, or uses consistent with the purposes for
which this information was disclosed in this Agreement. “Customer information”
is defined as any information contained on a customer’s application and includes
all nonpublic personal information about a customer shared by the Seller or
Placement Agent. Subject to the provisions of the Gramm-Leach-Bliley Act, the
Seller and Placement Agent shall establish and maintain safeguards against the
unauthorized access, destruction, loss or alteration of customer information in
their control. In the event of any improper disclosure of customer information,
the party responsible agrees to immediately notify the other party or parties.
8.    Anti-Money Laundering. The Seller and Placement Agent shall each comply
with U.S. Department of Treasury regulations (outlined in the USA PATRIOT Act of
2001) that require reasonable efforts to verify the identity of new customers,
maintain customer records, and check the names of new customers against a
government terrorist list. Further, the Seller and Placement Agent shall provide
the Financial Crimes Enforcement Network with information regarding: (a) the
identity of a specified individual or organization; (b) account number; (c) all
identifying information provided by the account holder; and (d) the date and
type of transaction, upon request. All parties shall manually monitor account
activity to identify patterns of unusual size or volume, geographic factors, and
any of the other “red flags” described in the USA PATRIOT Act of 2001 as
potential signals of money laundering or terrorist financing.
9.    Conditions of Obligations. The Placement Agent’s obligations hereunder
will be subject to the accuracy of the representations and warranties on the
part of the Seller contained in Section 1 hereof, the accuracy of the other
statements of the Seller made pursuant to the provisions hereof, to the
performance by the Seller of its covenants, agreements and obligations contained
in Sections  3(e), 4 and 6.
10.    Indemnification.
(a)    The Seller agrees to indemnify and hold harmless the Placement Agent, and
each person, if any, who controls (within the meaning of the 1933 Act) the
Placement Agent and any controlling person of the Placement Agent (collectively,
the “Agent Indemnified Parties”), against any and all loss, liability, claim,
damage and expense whatsoever caused by (i) any untrue statement or alleged
untrue statement of a material fact contained in the Private Placement
Memorandum, any amendment or supplement thereto, or any sales literature or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (ii) any breach of
any representation, warranty, covenant or agreement contained in this Agreement,
and shall reimburse the Agent Indemnified Parties for any legal fees, monetary
penalties or other expenses reasonably incurred by any of them in connection
with investigating, curing or defending against (or otherwise participating in a
proceeding or investigation related to) any loss, liability, claim, damage or
expense against which the Seller must indemnify any Agent Indemnified Party.
However, the Seller will not be obligated to indemnify an Agent Indemnified
Party for any loss, liability, claim, damage or expense pursuant to the
preceding sentence that has been determined in a final judgment by a court of
competent jurisdiction to have resulted from the misconduct or negligence of the
Agent Indemnified Party. The foregoing indemnity agreement is in addition to any
liability which the Seller may otherwise have to the Agent Indemnified Parties
to any director, officer or employee of the Agent Indemnified Parties.




--------------------------------------------------------------------------------




The Seller will not be liable under this Section 10 with respect to any claim
made against any of the Agent Indemnified Parties if the Placement Agent or
other applicable Agent Indemnified Party has failed to notify the Seller in
writing (in the manner provided in Section 13 hereof) of the nature of the claim
within a reasonable time after the assertion thereof and such failure results in
material prejudice to the Seller; provided, that the failure to so notify the
Seller will not relieve the Seller from any liability that the Seller would have
incurred otherwise than on account of this Section 10. The Seller will be
entitled to participate, at its own expense, in the defense of, or if it so
elects within a reasonable time after receipt of such notice, to assume the
defense of any claim or suit for which any of the Agent Indemnified Parties seek
indemnification hereunder. If the Seller elects to assume said defense, such
defense will be conducted by counsel chosen by it and reasonably satisfactory to
the Agent Indemnified Parties.
In the event that the Seller elects to assume the defense of any such suit and
retains such counsel, the Seller will not be liable under this Section 10 to the
Agent Indemnified Parties in the suit for any legal or other expenses
subsequently incurred by the Agent Indemnified Parties, and the Agent
Indemnified Parties will bear the fees and expenses of any additional counsel
retained by the Agent Indemnified Parties unless: (i) the employment of counsel
by the Agent Indemnified Party has been authorized by the Seller or (ii) the
Seller will not in fact have employed counsel to assume the defense of such
action, in either of which events such fees and expenses will be borne by the
Seller.
Notwithstanding the foregoing provisions of this Section 10, the Seller will not
be liable in any such case to the extent that any loss, liability, claim, damage
or expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information relating to the Placement Agent furnished in writing
by or on behalf of the Placement Agent expressly for use in the Private
Placement Memorandum, or any amendment or supplement thereto or in any sales
literature. The foregoing indemnity agreement shall not inure to the benefit of
any Agent Indemnified Party in respect of any alleged untrue statement, omission
or alleged omission made in the Private Placement Memorandum (or any amendment
or supplement thereto) or any sales literature where (i) prior to the event
giving rise to such claim for indemnification the Seller notified the Placement
Agent that the Private Placement Memorandum, or any amendment or supplement
thereto or any sales literature, as it existed at such time, contained an untrue
statement of material fact or omits to state therein a material fact required to
be stated therein in order to make the statements therein not misleading; (ii)
such untrue statement or omission of material fact was corrected in the Private
Placement Memorandum, or any amendment or supplement thereto or any sales
literature, and such corrected document was provided to the Placement Agent a
reasonable amount of time in advance of the event giving rise to such claim for
indemnification, (iii) such corrected document was not conveyed to the purchaser
of such Interests prior to the event giving rise to such claim for
indemnification and (iv) such loss, liability, claim, damage or expense would
not have occurred had such corrected document been conveyed to such person as
provided in clause (iii) above.
(b)    The Placement Agent agrees to indemnify and hold harmless the Seller, and
each person, if any, who controls (within the meaning of the 1933 Act) the
Seller and any controlling person of the Seller (collectively, the “Seller
Indemnified Parties”), to the same extent as in the foregoing indemnity from the
Seller to the Agent Indemnified Parties, but, with respect to clause (i)
thereof, only with reference to statements or omissions based upon information
relating to the Placement Agent furnished in writing by or on behalf of the
Placement Agent expressly for use in the Private Placement Memorandum, or any
amendment or supplement thereto or in any sales literature. The Placement Agent
further agrees to indemnify and hold harmless the Seller Indemnified Parties
against any losses, liabilities, claims, damages or expenses to which the Seller
Indemnified Parties may become subject under the securities laws of any
jurisdiction insofar as the losses, liabilities, claims, damages or expenses (or
actions, proceedings or investigations in




--------------------------------------------------------------------------------




respect thereof) arise by reason of an offer or sale of Interests that is
effected other than in accordance with the terms hereof (a “Non-Permitted Sale”)
and shall reimburse the Seller Indemnified Parties for any legal fees, monetary
penalties or other expenses reasonably incurred by any of them in connection
with investigating, curing or defending against any such losses, liabilities,
claims, damages, actions, proceedings or investigations. The obligations of
Placement Agent hereunder shall be in addition to any other obligations
Placement Agent may have under applicable law to the Seller Indemnified Parties.
(c)    The notice provisions contained in Section 10(a) hereof, relating to
notice to the Seller, will be equally applicable to the Placement Agent if the
Seller Indemnified Parties seek indemnification pursuant to Section 10(b)
hereof. In addition, the Placement Agent may participate in the defense, or
assume the defense, of any such suit so sought under Section 10(b) hereof and
have the same rights and privileges as the Seller enjoys with respect to such
suits under Section 10(a) hereof.
11.    Termination of this Agreement. This Agreement may be terminated prior to
the Termination Date:
(a)    by either party if the other party shall have failed to comply with any
of the material provisions of this Agreement; or
(b)    by either party upon thirty (30) days advance written notice to the other
party.
Termination of this Agreement pursuant to this Section 11 will be without
liability of any party to any other party other than as provided in Sections
3(e), 6 and 10 hereof, which will survive such termination.
12.    Representations, Warranties and Agreements to Survive Termination Date.
The rights to indemnification and exculpation contained in Section 10 hereof and
all representations, warranties and agreements contained in this Agreement will
remain operative and in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent or any person who controls the
Placement Agent, or by or on behalf of the Seller, and will survive the
Termination Date; provided, however, that the Seller’s obligations in Section
4(b) will terminate as of the Termination Date.
13.    Notices. All communications hereunder will be in writing and, will be
mailed by registered mail or overnight courier, or delivered or sent by
facsimile and confirmed in writing to:
if to the Seller:


__________ DST
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: Keith Lampi


if to the Placement Agent:


Inland Securities Corporation
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: Sandra L. Perion






--------------------------------------------------------------------------------




14.    Reference to Inland Securities Corporation. All references herein to
Inland Securities Corporation or the Placement Agent hereunder will be deemed to
include all successors and assigns of Inland Securities Corporation.
15.    Parties. This Agreement will inure to the benefit of and be binding upon
the Placement Agent, the Seller, and, to the extent provided in Section 10
hereof, each person, if any, who controls (within the meaning of the 1933 Act)
such party and any controlling person of such party, and their respective
successors and assigns. This Agreement and the conditions and provisions hereof,
are intended to be and will be for the sole and exclusive benefit of the parties
hereto, and, to the extent provided in Section 10 hereof, each person, if any,
who controls (within the meaning of the 1933 Act) such party and any controlling
person of such party, and their respective successors and assigns, and for the
benefit of no other person, firm or corporation, and the term “successors and
assigns,” as used herein, will not include any purchaser of Interests as such.
16.    Applicable Law. This Agreement and any disputes relative to the
interpretation or enforcement hereto will be governed by and construed under the
internal laws, as opposed to, and exclusive of, the conflicts of laws
provisions, of the State of Illinois.
17.    Effectiveness of Agreement. This Agreement will become effective upon
execution and delivery by the parties, or at such time as the Placement Agent
and the Seller agree (the “Effective Date”).




--------------------------------------------------------------------------------




18.    Not a Separate Entity. Nothing contained herein is intended to cause the
Seller, the Placement Agent and any one or more of the Soliciting Dealers or any
of them to be acting together as an association, partnership, limited liability
company, unincorporated business or other separate entity.
[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding and agreement, please
sign and return the attached duplicate of this Agreement. Your indicated
acceptance thereof will constitute a binding agreement.


__________ DST, a Delaware statutory trust


By: __________ Exchange, L.L.C., a Delaware limited liability company, its
signatory trustee


By: Inland Private Capital Corporation, a Delaware corporation, its sole member




By:    _________________________________
        
Title:     _________________________________


Date:    _________________________________






Accepted as of the date
                        first above written:

                        Inland Securities Corporation


                        By:                        
                            
Title:                        


Date: ______________________________




